Title: Gibson & Jefferson to Thomas Jefferson, 7 December 1812
From: Gibson & Jefferson
To: Jefferson, Thomas


          Sir Richmond 7th Decr 1812
          We think it proper to inform you that Mr T: Gwathemey has given us notice that he holds a bond of yours payable at our counting room in the course of this month for $700. with intt from last June,  flour has fallen since our last, it sold on Saturday at $9.6 on the Basin, the Millers still ask $10 on time—
          Your obt ServtsGibson & Jefferson
        